DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 14 is objected to because of the following informalities:  the claim limitation “wherein the gate terminal of the fourth bypass transistor” should be corrected to “wherein the gate terminal of the second bypass transistor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub 2010/0091001).

With respect to claim 1, Kim discloses a light-emitting circuit, (fig. 3; discloses pixel circuit 110) comprising: a light-emitting unit; (fig. 3; discloses pixel 110 includes an OLED) a driving transistor, configured to drive the light-emitting unit; (fig. 3; driving transistor DT; par 0036; discloses the driving transistor DT supplies driving current to the organic light emitting diode OLED in response to a voltage at the first node N1) and a bypass circuit, electrically connected to a node between the light-emitting unit and the driving transistor, (fig. 3; discloses bypass circuit 114 connected between the driving transistor DT and the OLED) wherein the bypass circuit diverts a current flowing from the driving transistor to the light-emitting unit (par 0044; discloses the bypass transistor BT is turned on during the non-light emitting period in which the driving transistor DT is turned off, to bypass leakage current generated in the pixel 110 to the bias power source V.sub.bias).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2010/0091001) in view of Hwang et al (US Pub 2019/0147798).

With respect to claim 2, Kim doesn’t expressly disclose comprising: a light-emitting transistor, electrically connected between the light-emitting unit and the driving transistor, wherein the driving transistor generates a driving current and the light-emitting transistor provides the driving current to the light-emitting unit based on a light-emitting signal;
In the same field of endeavor, Hwnag discloses display device where each pixel comprises a light-emitting transistor, electrically connected between the light-emitting unit and the driving transistor, wherein the driving transistor generates a driving current and the light-emitting transistor provides the driving current to the light-emitting unit based on a light-emitting signal (fig. 5A; transistor T6 electrically connected between the OLED and the driving transistor T1; par 0095; discloses the fifth and sixth transistors T5 and T6 may be turned on in a gate-on period of the emission control signal, and be turned off in a gate-off period of the emission control signal; hence causing the current to flow between the driving transistor and the OLED);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to include the light emitting transistor connected between the driving transistor and the OLED and cause the OLED to emit line only when light emitting transistor is activated as disclosed by Hwang in order to prevent any unintentional emitting of light by the OLED.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2010/0091001) in view of Hwang et al (US Pub 2019/0147798) and Matsumoto (US Pub 2003/0142052).

With respect to claim 3, Kim as modified by Hwang discloses comprising: a first switch transistor, providing the data signal to an intermediate node based on a scan signal;(Kim; fig. 3; switching transistor ST1; par 0041; discloses the switching transistor ST1 is turned on to transfer the data signal Vdata supplied from the data line Dm to the first node N1) the driving transistor generates the driving current based on the data signal, (Kim; fig. 3; discloses gate electrode of the driving transistor connected to the N1; par 0037; discloses the driving transistor DT supplies or does not supply driving current to the organic light emitting diode OLED in response to a low-level or high-level data signal Vdata supplied during a period of each of the sub-frames SFs.) wherein when the driving transistor is turned off based on the data signal, the driving transistor generates a leakage current, wherein the bypass circuit diverts the leakage current flowing from the driving transistor to the light-emitting unit (Kim; par 0044; discloses The bypass transistor BT is turned on during the non-light emitting period in which the driving transistor DT is turned off, to bypass leakage current generated in the pixel 110 to the bias power source V.sub.bias.);
Kim as modified by Hwang don’t expressly disclose a second switch transistor, electrically connected between the intermediate node and a gate terminal of the driving transistor, wherein the second switch transistor provides the data signal of the intermediate node to the gate terminal of the driving transistor based on the scan signal;
In the same field of endeavor, Matsumoto discloses a pixel circuit comprising a second switch transistor, electrically connected between the intermediate node and a gate terminal of the driving transistor,(fig. 1; discloses a second switching transistor Tr2 connected between the output terminal of the first transistor Tr1 and a gate terminal of the driving transistor Tr3) wherein the second switch transistor provides the data signal of the intermediate node to the gate terminal of the driving transistor based on the scan signal (par 0022; discloses the third transistor Tr3 is a driving TFT which controls the drive current flowing to the diode 12. The first transistor Tr1 and the second transistor Tr2 are also TFTs which serve as switches in setting and storing data in the third transistor Tr3);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Hwang to connect the second switching transistor between the first switching transistor and the driving transistor as disclosed by Matsumoto in order to improve the storage characteristics of the transistors, further reducing leakage current.

With respect to claim 4, Kim as modified by Hwang and Matsumoto further discloses further comprising:  a storage capacitor, electrically connected to the gate terminal of the driving transistor and configured to store the data signal received by the gate terminal of the driving transistor (Kim; fig. 3; capacitor Cst; par 042; discloses when the data signal Vdata is supplied to the first node N1, a voltage corresponding to the data signal Vdata is charged into the storage capacitor Cst).

With respect to claim 5, Kim as modified by Hwang and Matsumoto further discloses wherein the bypass circuit further comprises: a first bypass transistor, electrically connected to a node between the light-emitting transistor and the light-emitting unit, wherein the gate terminal of the first bypass transistor is electrically connected to the intermediate node and the first bypass transistor diverts the leakage current based on the data signal; (Kim; fig. 3; discloses the bypass unit 114 includes a transistor BT connected between the driving transistor and the OLED where the gate electrode of the BT is connected to the node N1; par 0044; discloses the bypass transistor BT bypasses leakage current) and a first bypass capacitor, electrically connected to the gate terminal of the first bypass transistor and storing the data signal received by the gate terminal of the first bypass transistor (fig. 5; discloses an embodiment where a capacitor Cc is connected between the gate electrode of the bypass transistor and the ELVDD; par 0060; discloses  a voltage corresponding to the inverted data signal Vdata is charged into the control capacitor Cc).

	With respect to claim 6, Kim as modified by Hwang and Matsumoto further discloses wherein: the data signal is provided to the gate terminal of the first bypass transistor through the first switch transistor (Kim; fig. 1; discloses gate electrode of the bypass transistor connected to data line via ode N1; par 0046; discloses the bypass transistor BT is turned on during the non-light emitting period in which the second data signal is supplied) and the first bypass capacitor stores the data signal; (Kim; par 0060; discloses  an embodiment where capactor Cc is connected between the bypass transistor and the power line to charge the capacitor to the data signal); the first bypass transistor diverts the leakage current based on the data signal stored in the first bypass transistor (Kim; par 0062; discloses  When the data signal Vdata is a high-level second data signal and the inverted data signal Vdata is a low-level second data signal, the driving transistor DT is turned off, and the bypass transistor BT' is turned on. Then, driving current is not supplied from the driving transistor DT to the organic light emitting diode OLED, and leakage current which may be generated from the driving transistor DT is bypassed to the bias power source V.sub.bias through the bypass transistor BT).
Hwang discloses when the light-emitting transistor is turned off based on the light-emitting signal and the first switch transistor and the second transistor are turned on based on the scan signal, (Hwang; par 0100; discloses  in an ith pixel row, initialization, data writing, and threshold voltage compensation operations may be performed during a non-emission period in which an emission control signal EM[i] is disabled); when the light-emitting transistor is turned on based on the light-emitting signal and the first switch transistor and the second switch transistor is turned off based on the scan signal, (Hwang; fig. 6; discloses when EM[i] is enabled, scan signals are disabled);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Hwang and Matsumoto to perform the pixel initialization when emission transistor is disabled and emit the light when the emission transistor is enabled as disclosed by Hwang in order to prevent any unintentional emitting of light by the OLED. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, Kim alone or in combination with other prior art or record fails to disclose wherein the bypass circuit  further comprises: a second bypass transistor, electrically connected between the intermediate node and the gate terminal of the first bypass transistor, wherein the gate terminal of the second bypass transistor receives the light-emitting signal; and a second bypass capacitor, electrically connected to the intermediate node; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable.
Claims 8-11 are objected for being dependent on claim 7.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 12, Kim alone or in combination with other prior art or record fails to disclose wherein the bypass circuit further comprises: a fourth bypass transistor, electrically connected to a node between the light-emitting transistor and the light-emitting unit and electrically connected to the first bypass transistor, wherein the gate terminal of the fourth bypass 6transistor receives the light-emitting signal.; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable.
Claims 13 are objected for being dependent on claim 12.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 14, Kim alone or in combination with other prior art or record fails to disclose wherein the bypass circuit further comprises: a first bypass transistor, electrically connected to a node between the light-emitting node and the light-emitting unit, wherein the first bypass transistor diverts the leakage current based on a voltage of a first bypass node; a first bypass capacitor, electrically connected to the first bypass node and storing  the voltage of the first bypass node; a second bypass transistor, electrically connected to a node between the light- emitting transistor and the light-emitting unit and electrically connected to the first bypass transistor, wherein the gate terminal of the fourth bypass transistor receives the light-emitting signal; a third bypass transistor, providing a supply voltage to the first bypass node based on a voltage of the gate terminal of the driving transistor; and a fourth bypass transistor, providing a second voltage to the first bypass node based on the second voltage; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable.
Claims 15-17 are objected for being dependent on claim 14.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 18, Kim alone or in combination with other prior art or record fails to disclose wherein the bypass circuit further comprises: a first bypass transistor, electrically connected to a node between the light-emitting transistor and the light-emitting unit and a first voltage, wherein the first bypass transistor diverts the leakage current based on a voltage of a first bypass node; a first bypass capacitor, electrically connected to the first bypass node and storing a voltage of a second bypass node; a second bypass transistor, electrically connected between the intermediate node and a second bypass node, wherein the gate terminal of the second bypass transistor receives the light-emitting signal; a second bypass capacitor, electrically connected to the intermediate node; a third bypass transistor, electrically connected to both terminals of the first bypass capacitor, wherein the third bypass transistor resets the voltage stored in the first bypass capacitor based on the scan signal; and a fourth bypass transistor, electrically connected to the second bypass node, wherein the fourth bypass transistor resets the voltage of the second bypass node based on the scan signal; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable.
Claims 19-20 are objected for being dependent on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624      

07/30/2022